Citation Nr: 0205893	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  00-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to a higher (compensable) initial evaluation 
for a bilateral hearing loss (service connection for right 
ear hearing loss was granted in this decision).



REPRESENTATION

Appellant represented by:	Lewis P. Green, Attorney at 
Law



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
June 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A December 1998 rating decision 
effectuated an October 1998 Board decision granting service 
connection for a left ear hearing loss and rated this 
disorder as non-compensably disabling, effective from 
September 1991.  The veteran appealed the noncompensable 
disability evaluation assigned.  June 1999 and later rating 
decisions found that the veteran had not submitted new and 
material evidence to reopen the previously denied claim of 
service connection for a right ear hearing loss and continued 
the noncompensable disability evaluation assigned for the 
service-connected left ear hearing loss.  

This case was previously before the Board and in a Board 
decision dated in March 2001 the veteran's claim for 
entitlement to service connection for a right ear hearing 
loss was reopened on the basis of new and material evidence.  
The issue of service connection for a right ear hearing loss 
was then remanded to the RO for further development.  The 
issue of an increased evaluation for the veteran's 
service-connected left ear hearing loss was deemed to be 
inextricably intertwined with the service connection issue 
and was therefore deferred.  The case has since been returned 
to the Board and is now ready for appellate review.  

The issue of entitlement to an increased (compensable) 
evaluation for left ear hearing loss was reclassified to 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss because the Board granted service 
connection for right ear hearing loss in this decision.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Right ear hearing loss is due to acoustic trauma in 
service.

3.  On VA audiological evaluation in June 2001, the veteran 
had pure tone thresholds of 45, 65, 60, and 65 decibels or an 
average of 59 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, in the left ear; these equate to 
auditory level V under table VI, effective prior to or as of 
June 10, 1999; there was no auditory response in the right 
ear and that ear is evaluated as profound deafness or 
auditory level XI under table VI.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The criteria for a 40 percent evaluation for bilateral 
hearing loss are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.85, 4.87, Codes 6100 to 6110, effective 
prior to June 10, 1999; 4.85, 4.86, Code 6100, effective as 
of June 10, 1999 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on the veteran's June 1943 
medical examination for service induction his hearing was 
15/15, bilaterally.  Subsequent service medical records are 
negative for complaints or findings referable to either 
hearing loss or exposure to acoustic trauma exclusive of a 
notation during a hospital admission in November 1943 for 
excision of a cyst from the veteran's left anterior neck.  
This notation recorded that the veteran was "also hard of 
hearing."  He was referred to the ENT clinic but no follow-up 
evaluation and/or treatment is recorded.

At a Board of Officers hearing in May 1945 the veteran 
testified that while he was trained as a rifleman in service 
he did not complete basic training due to problems with his 
knee.  He said with regard to his basic training "all I did 
was hear the lectures and shoot the weapons."  Thereafter he 
was assigned duties in an ordinance repair shop "working in 
the grease pit."  He further related that he was transferred 
out of this duty and for the remainder of his service he 
performed duties primarily as a barracks/latrine orderly.  At 
this same hearing the veteran also testified that "in 
civilian life I had trouble with my ears."  The veteran 
however did not elaborate on the nature of this trouble.  On 
his medical examination for service separation in June 1945 
the veteran's hearing in the right ear was 15/15.  Left ear 
hearing was 11/15.  

In a statement dated in March 1950 the veteran's private 
physician, Abram H. Persky, M.D., reported that he had 
examined the veteran in November 1949 for complaints of 
progressive deafness, particularly in the left ear for the 
past five years.  He noted that examination of the ears 
failed to reveal any frank pathology other than moderate 
retraction, more on the left than on the right.  He added 
that an audiogram in November 1949 revealed an average of 
40-decibel loss for the critical frequencies in the right 
ear, while there was an average of a 50-decibel loss in the 
left ear.  He further stated that the veteran would 
definitely be benefited in his occupation with a suitable 
hearing aid.  

In a statement dated in June 1950 the veteran stated that he 
had completed 17 weeks of basic training with special 
training in heavy weapons.  He further stated his belief that 
the many hours of loud gun and shellfire to which he was 
exposed in service had an adverse affect on his hearing.  
Enclosed with this statement was a photocopy of a 
certificate, signed by his company commander, certifying that 
the veteran had satisfactorily completed 17 weeks of special 
training in "heavy weapons."  

In a statement dated in May 1952 Dr. Persky reiterated his 
March 1950 statement that he had examined the veteran in 
November 1949 and that an audiometric evaluation at that time 
had disclosed loss of hearing bilaterally.  

In a statement received in July 1952 two acquaintances of the 
veteran reported that they had known the veteran for a number 
of years and that he evidenced no problem with hearing prior 
to service and noticeable difficulty hearing following 
service.  

In a statement dated in October 1952 a service colleague of 
the veteran reported that in November 1944 he was 
hospitalized with the veteran.  He stated that the veteran 
had difficulty with hearing at that time and when he saw him 
in 1945, right after the veteran's service discharge, his 
hearing was noticeably worse.  

At a personal hearing in October 1952 the veteran testified 
that shortly after he was inducted into the Army he 
experienced two incidents where he was standing in formation 
and could not hear the verbal orders being issued to him.  He 
said he was directed to go to sick call and there he had his 
ears looked at and treated by the placement of "a gadget up 
my nose."  He added that this cleared up his problems for 
about one day and that he noticed that his "ears especially 
on the firing line were bad."  He said he received no further 
treatment for his ears.  He testified that he noticed before 
he went into service difficulty hearing some things.  This 
became "worse altogether" following service.  

In a letter dated in November 1991 Max L. Ronis, M.D., 
reported that he had been involved with the veteran's care 
for 30 years or more and when initially seen the veteran 
presented with a mixed hearing loss.  Dr. Ronis stated that 
the veteran had otosclerosis as well as a noise-induced 
component secondary to his exposure to gunning while in 
service.  Dr. Ronis opined that the veteran had a mixed 
hearing loss secondary to otosclerosis as well as exposure to 
gunshot.  

In a letter dated in January 1994 Dr. Ronis stated that he 
had received the veteran's medical examinations for service 
induction and separation as well as a prior examination of 
the veteran by Dr. Persky and an audiogram dated in November 
1949.  He stated that it is obvious that the veteran had 
normal hearing at service entrance and upon release had noted 
hearing loss.  He further opined that based on a reasonable 
degree of medical certainty that the veteran sustained a high 
frequency hearing loss secondary to his loud noise exposure 
subsequent to which an otosclerotic lesion developed and 
contributed thereto.  

At a personal hearing in February 1994 the veteran described 
being unable to hear orders that were directed to him by his 
sergeant subsequent to firing his weapon for qualification in 
service.  He said he was sent to a service physician who 
"popped my ears" and that this only briefly corrected his 
hearing difficulties.  He testified that thereafter he had 
continuing problems with hearing and was later transferred to 
heavy weapons and trained as a 30 caliber machine gunner and 
fired this weapon for approximately four to five days while 
in service.  The veteran also described his continuing 
problems with hearing loss following service and his post 
service evaluation and treatment for this disorder.  

In a letter received in January 1997 and dated in October 
1991 Dr. Ronis noted that an examination of the veteran in 
October 1991 showed intact drumheads without inflammation.  
Dr. Ronis also noted that the veteran had otosclerosis and 
underwent a stapedectomy on the left 30 years earlier.  In a 
letter dated in July 1993 Dr. Ronis reported that the veteran 
was hospitalized in May 1993 because of sudden hearing loss, 
vertigo and subsequent meningitis from the right ear.  
Related hospital notes show the veteran underwent a right 
middle ear exploration and was found to have a PLF, 
(Perilymph Fistula), which was surgically corrected.  In 
September 1993 the veteran was noted by Dr. Ronis to have had 
a diagnosis of otosclerosis and concomitant sensorineural 
hearing loss.  He stated that the veteran most recently had 
meningitis secondary to a right ear infection and that now 
hearing in the right ear is gone.  It was also reported by 
Dr. Ronis in September 1993 that it was not possible to 
accurately assess how much of the veteran's hearing loss was 
of otosclerotic origin as opposed to that hearing loss which 
was secondary to his noise exposure during gunning.  Also 
received in January 1997 was a report of an October 1991 
audiologic analysis of the veteran's hearing.  On a VA nose 
and throat examination in May 1997 the veteran reported 
hearing loss since his military service.  He also reported 
recent operations on his ears, two on the left for 
otosclerosis with stapedectomies and two on the right 
initially with stapedectomy and subsequently exploration 
secondary to a PLF with a subsequent loss of hearing in the 
right ear.  Physical examination of the external ear canals 
revealed impacted cerumen and the examiner noted active 
disease present in regard to hearing loss bilaterally.  The 
diagnostic impression was hearing loss secondary to his 
military days presumably secondary to the loud noise 
exposure.  

On a VA audiological examination in June 1997 the veteran was 
found to have no measurable hearing or pure tone or speech 
stimuli in the right ear.  There was sloping moderate to 
profound sensorineural hearing loss with fair speech 
discrimination in the left ear.  

In a letter dated in December 1997 Dr. Ronis stated that the 
veteran's medical records prior to 1991 were no longer 
available but that he has a clear recollection that in the 
1960's the veteran demonstrated a bilateral hearing loss.  He 
added that in 1991 the veteran developed meningitis secondary 
to an otitis media in his right ear and at that time lost his 
hearing in the right ear.  

In May 1998 a VA otologist reviewed the veteran's claims file 
for the purpose of providing an opinion as to the etiology of 
the veteran's hearing loss.  The reviewing physician noted 
the veteran's pertinent medical history and observed that an 
October 1991 audiogram indicated that the veteran suffered 
moderate to severe to profound sensorineural hearing loss in 
the right ear with a moderate sensorineural hearing loss in 
the left.  He also observed the report by Dr. Ronis from 
September 1993 stating that the veteran has otosclerosis with 
a concomitant sensorineural hearing loss as well as a 
probable right ear infection leading to meningitis.  He 
further noted that an audiogram report from June 1997 
indicated a profound sensorineural hearing loss in the right 
ear with a moderately severe hearing loss in the left ear.  
The VA examiner concluded that the veteran had a progressive 
type of hearing loss, which is markedly asymmetrical and thus 
unlikely to have been induced by noise exposure as noise 
exposure hearing loss is generally fairly symmetric and is 
only high frequency in nature.  He also observed that there 
is an element of age induced hearing loss combined with his 
diagnosis of otosclerosis that could be a causative factor in 
his hearing problem.  

In a letter dated in July 1998 the veteran's daughter 
recounted her childhood remembrances of the veteran's 
problems with hearing.  She recollected that when she was a 
young child her father would lean forward to her so as to 
hear with his "good" ear, which still had a substantial 
hearing loss.  She described her father's first hearing aid 
and the manner in which the veteran would pick her up so that 
she could "talk to him right up against his face."  

In a letter dated in December 1998 Dr. Ronis reported that 
the veteran had a hearing loss before 1957 for which he was 
aided and subsequently had bilateral stapedectomy surgery.  
Dr. Ronis stated that testing of the veteran's hearing in 
December 1998 revealed a nonfunctioning right ear with 
100 percent hearing loss and a 45.9 percent hearing loss in 
the left ear with a binaural percentage of 55.75 hearing 
loss.  

On a VA examination in March 1999 the veteran was noted to 
have a long history of hearing loss and a great deal of noise 
exposure in service from a variety of different guns.  It was 
further noted that for many years he wore a hearing aid in 
his right ear, but that approximately three or four years ago 
he developed meningitis on that side and lost his hearing 
completely.  Since then he had worn an aid in the left ear.  
On audiological evaluation pure tone thresholds in the left 
ear for the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 hertz were 45, 40, 55, 60, and 60 decibels for a four 
frequency average of 54 decibels.  There were no responses to 
these frequencies in the right ear.  Speech discrimination 
ability in the left ear was 68 percent.  The examiner 
concluded that the audiologic evaluation revealed a 
completely dead ear on the right side with no response to the 
limits of the audiometer.  On the left ear there was a 
moderate to severe sensorineural hearing loss.  The examiner 
added that the veteran is a severely impaired individual with 
only one functioning ear, which does have a rather 
significant hearing loss on that side.  He added that some of 
the hearing loss was reportedly present immediately after he 
came out of the service but that there has been significant 
deterioration over the years.

On VA "ear disease" examination in March 1999 no evidence of 
active infection was found.  The examiner concluded that the 
veteran was suffering from a right profound sensorineural 
hearing loss and a left moderate sensorineural hearing loss.  
He further observed that the veteran had a hearing aid in the 
left ear that is thought to be related to a previous episode 
of meningitis as well as bilateral otosclerosis, as well as 
any service related injury.  He stated that he did not see 
any direct connection between the veteran's service history 
and his current hearing status.

On a VA audiological evaluation in September 1999 the veteran 
was noted to have unchanged hearing since his last 
audiological evaluation in March 1999.  Pure tone thresholds 
in the left ear at frequencies of 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 45, 45, 65, 55 and 60 decibels for a 
four frequency average of 56 decibels.  Speech discrimination 
in the left ear was 76 percent.  There was no response in the 
right ear.  

VA outpatient treatment records filed between March 1999 and 
October 2000 show that during this period the veteran was 
provided counseling as to hearing loss and amplification, had 
his ears irrigated and his hearing aid repaired.  

In a letter dated in March 2001 Dr. Ronis reiterated that 
when he initially treated the veteran he presented with mixed 
hearing loss, which in his opinion was noise induced 
secondary to exposure to loud noise during his service.  He 
also stated that there is no question that the mixed hearing 
loss was superimposed on his otosclerosis.  Dr. Ronis further 
stated that over the years the veteran's otosclerotic lesion 
had worsened but that merely means that it was additive to 
his sensorineural hearing loss secondary to loud noise in the 
high frequencies as, of course, had been his presbycusic 
hearing loss.  

A report of cumulative audiograms received in May 2001 show 
that the veteran's hearing was evaluated by Dr. Ronis in 
September 2000, August 2000 and February 2001 and that he was 
found to have left ear speech recognition score of 92 percent 
on each occasion.  

On a VA examination in June 2001 the veteran's VA examiner 
reviewed the veteran's claims file and noted that while 
serving in the military the veteran was exposed to excessive 
noise as a result of being on the firing line for one week 
and then on machine guns for approximately three to four 
months without hearing protection.  Audiological evaluation 
found that pure tone thresholds in the left ear at 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz were 
45, 45, 65, 60 and 65 decibels respectively, for a four 
frequency average of 59 decibels.  Speech discrimination in 
the left ear was 72 percent.  There was no response on 
audiological evaluation of the right ear.  The veteran's 
examiner concluded that the veteran's results were unchanged 
since his last audiogram in September 1999 and revealed 
profound sensorineural hearing loss in the right ear and a 
moderate to moderately severe sensorineural hearing loss in 
the left ear.  He further opined that it is as likely as not 
that noise exposure in service resulted in hearing loss.  

In November 2001 the veteran underwent a VA ear disease 
examination for the specific purpose of evaluating the 
relationship between his hearing loss and service.  The 
examiner noted that the veteran served in the infantry during 
World War II and that he reported hearing difficulties at 
that time.  He further noted the veteran's past service 
medical history and previous evaluations including previous 
VA evaluations in 1998 and 1999 by himself and another VA 
physician, respectively, both for which concluded that his 
hearing loss was not connected to his service in the 
military.  The examiner noted that the veteran currently has 
a profound hearing loss in the right ear, which was 
subsequent to ear surgery and a complication from that 
surgery.  He also noted that there is no evidence of a 
profound hearing loss that is asymmetric in nature being 
related to his service in the military and that otosclerosis 
is not a condition related to noise exposure.  He concluded 
he was unable to find a connection between the veteran's 
military service and his current level of hearing loss.  In a 
January 2002 addendum this examiner noted that he had 
reviewed the veteran's entire claims file and that the 
problem the veteran has with his right ear are totally 
unrelated to his service.  


Analysis

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the claimant of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification provisions.  Under the circumstances of this 
case the Board finds that by virtue of the rating decision, 
statement of the case and supplemental statement of the case 
issued during the pendency of this appeal as well as the 
development directed by the Board's March 2001 remand, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claims.  Moreover it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims file and there is no 
indication that more recent relevant medical records exist.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA has 
been satisfied with respect to the issues on appeal.  

I.  Service Connection for a Right Ear Hearing Loss

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service or if a sensorineural 
hearing loss disability was demonstrated to a compensable 
degree within the first post service year.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
For the purposes of applying the laws administered by VA 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  

In this case there is no evidence that the veteran 
demonstrated any right ear hearing loss in service or within 
the initial post service year.  The veteran did not make any 
complaints referable to a right ear hearing loss in service 
and on his medical examination for service separation it was 
found that his hearing acuity in the right ear was within 
normal limits.  The veteran's right ear hearing loss was 
initially clinically disclosed on an examination provided to 
the veteran by a private physician in November 1949.  This 
constituted the first medical evidence of a right ear hearing 
loss.  Its documentation approximately four years after 
service is too remote in time therefrom to be attributable to 
service absent competent medical nexus opinion.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must...establish the existence of 
a disability (and) a connection between the veteran's service 
and the disability...").  Here we observe that while the 
veteran maintains that his right ear hearing loss is due to 
service as a result of noise exposure therein neither the 
veteran nor those who have submitted lay statements in his 
behalf describing their observation of the veteran's hearing 
problem subsequent to service have been shown to be medically 
qualified to render an opinion as to the diagnosis and 
etiology of the veteran's current hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes, however, that the evidence summarized above 
does contain an opinion by the veteran's private physician 
Dr. Ronis expressed on several occasions over a number of 
years that the veteran's hearing loss prior to his total loss 
of hearing as a result of otosclerosis and complications of 
meningitis had "a noise induced component secondary to his 
exposure to gunning while in service."  In his January 1994 
letter Dr. Ronis specifically opined that the veteran 
"sustained high frequency hearing loss secondary to his loud 
noise exposure subsequent to which an otosclerotic lesion 
developed and contributed to his hearing loss."  Supportive 
of Dr. Ronis' opinion that the veteran's right ear hearing 
loss, at least to some degree, was a result of noise exposure 
in service, is the opinion of a VA audiologist.  This opinion 
rendered following an audiological evaluation of the veteran 
in June 2001 was to the effect that it is as likely as not 
that noise exposure in service resulted in hearing loss.  In 
opposition to these opinions are the opinions of the 
veteran's VA examiners in May 1998, March 1999 and November 
2001 which essentially discount any direct connection between 
the veteran's right ear hearing loss and his military 
service.  

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise on the question as to whether 
or not the veteran has right ear hearing loss due to acoustic 
trauma in service.  Hence, the veteran prevails with 
application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board recognizes that some of the veteran's 
right ear hearing loss is not due to acoustic trauma in 
service, but the evidence does not distinguish between the 
right ear hearing loss due to acoustic trauma in service and 
the right ear hearing loss due to post-service disease.  
Under the circumstances, the evidence supports granting 
service connection for all of the veteran's right ear hearing 
loss.


II.  An Increased Evaluation 
for Bilateral Hearing Loss

The veteran contends that his service-connected hearing loss 
is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  In a claim of disagreement with a 
disability rating assigned contemporaneously to a grant of 
service connection, as is the case here, the facts of a 
particular case may require assignment of a separate 
disability rating for separate time periods--a practice known 
as "staged" ratings.  

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  


The Board has granted service connection for the veteran's 
right ear hearing loss in this decision and service 
connection is now in effect for bilateral hearing loss.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

On authorized audiological evaluation in June 2001, the 
veteran had pure tone thresholds of 45, 65, 60, and 65 
decibels or an average of 59 decibels at 1,000, 2,000, 3,000, 
and 4,000 hertz in the left ear that equates to auditory 
level V under table VI, effective prior to or as of June 10, 
1999.  There was no auditory response in the right ear and 
the hearing loss in that ear is evaluated as profound 
deafness or auditory level XI under table VI.  The auditory 
levels of V and XI support the assignment of a 40 percent 
evaluation under table VII, effective prior to or as of June 
10, 1999.  Similar results are found when using the data from 
the March 1999 VA audiological evaluation, but the data on 
the report of the September 1999 VA audiological evaluation 
only supports the assignment of a 30 percent evaluation.  The 
Board finds that the assignment of a 40 percent evaluation 
for the veteran's bilateral hearing loss best represents his 
disability picture.  38 C.F.R. § 4.7.



ORDER

Service connection for a right ear hearing loss is granted.

An evaluation of 40 percent for bilateral hearing loss is 
granted subject to the regulations applicable to the payment 
of monetary benefits.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

